        Case 1:16-cv-01047-PEC Document 45 Filed 12/02/20 Page 1 of 2




       In the United States Court of Federal Claims
                                      No. 16-1047T

                              (E-Filed: December 2, 2020)

                                      )
BANK OF AMERICA CORPORATION, )
as successor by merger to FLEETBOSTON )
FINANICIAL CORPORATION, as            )
successor by merger to SUMMIT         )
BANCORP. Subsidiaries,                )
                                      )
                    Plaintiff,        )
                                      )
 v.                                   )
                                      )
THE UNITED STATES,                    )
                                      )
                    Defendant.        )
                                      )

                                         ORDER

       On December 1, 2020, defendant filed, on behalf of the parties, a stipulation for
dismissal with prejudice in this matter. See ECF No. 44. Accordingly, pursuant to Rule
41(a) of the Rules of the United States Court of Federal Claims and the parties’ joint
stipulation, ECF No. 44, the clerk’s office is directed to ENTER final judgment
DISMISSING plaintiffs’ complaint, as follows:

      IT IS HEREBY STIPULATED AND AGREED that the complaint will be
      dismissed with prejudice, except that the dismissal is without prejudice to –

             a. Plaintiff’s rights, if any, to assert additional interest netting claims with
                 respect to

                 1. The balances “still available for potential netting”
                    shown in the DMI computations annexed as Attachment
                    A to the offer; and/or
          Case 1:16-cv-01047-PEC Document 45 Filed 12/02/20 Page 2 of 2




                 2. Any refund, payment, or credit issued pursuant to the settlement; and

              b. The United States’ rights to assert any and all available defenses
                 against any such additional netting claims.

       Plaintiff may not assert interest netting claims for any additional
       overpayments of previously paid, assessed underpayment interest for Bank of
       America’s 2004 income tax year.

       IT IS FURTHER STIPULATED AND AGREED that each party will bear its
       own costs and expenses of litigation, including any attorneys’ fees.

Id. at 1-2.

       IT IS SO ORDERED.


                                                 s/Patricia E. Campbell-Smith
                                                 PATRICIA E. CAMPBELL-SMITH
                                                 Judge




                                             2
